DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garlepp (US 2018/0349663) in view of Rybyanets (US 2009/0171255).
Regarding Claim 1, Garlepp teaches a focused ultrasonic transducer comprising: a piezoelectric substrate having a first face and a second face [Fig 1A-2; 0051; 0057-58; 0063-4]; a back metal layer disposed over the first face [0055-58; 0063-66]: a patterned metal layer disposed over the second face [Fig 1A-2, 5; 0055-58; 0063-66], and a controller [0062] that actuates …in-phase and interfere constructively to create a focal spot of high acoustic intensity [0068; 0070; 0072; 0086; 0088; 0091-95; 0099-0105]. Garlepp broadly teaches individual ring electrodes [Fig 5; 0008; 0068; 0070; 0072; 0091; 0093]. Garlepp does not explicitly teach – but Rybyanets does teach the patterned metal layer including a first plurality of concentric ring electrodes wherein each concentric electrode of the first plurality of concentric ring electrodes is wired to be individually accessible [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]; ; actuates a subset of the concentric ring electrodes such that focal length electrical control is achieved by selecting a group of electrodes to actuate so that acoustic waves generated from selected electrodes arrive at a desired focal length [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put the rings in concentric pattern and to control them independently in order to adjust the intensity, focal length and phase of the desired output focused ultrasonic beam. 
Regarding Claim 2, Garlepp broadly teaches a first central electrode that is surrounding by the first plurality of concentric ring electrodes [0068; 0070; 0072; 0086; 0088; 0091-95]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put the rings in concentric pattern and to control them independently in order to adjust the intensity, focal length and phase of the desired output focused ultrasonic beam. 
Regarding Claim 13, Garlepp broadly teaches wherein the back metal layer is a second patterned metal layer including a second plurality of' concentric ring electrodes wherein each concentric electrode of the second plurality of concentric ring electrodes is wired to be individually accessible [0050; 0055-58; 0063-66; 0068- 0072; 0086; 0088; 0091-95; 0103; 0121]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put a desired number of rings on a second metal layer in concentric pattern and to control them independently in order to adjust the intensity, focal length, direction and phase of the desired output focused ultrasonic beam.
Regarding Claim 14, Garlepp broadly teaches wherein the back metal layer further includes a second central electrode that is surrounding by the second plurality of concentric ring electrodes [0050; 0055-58; 0063-66; 0068- 0072; 0086; 0088; 0091-95; 0103; 0121]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put a desired number of rings on a second metal layer in concentric pattern and to control them independently in order to adjust the intensity, focal length, direction and phase of the desired output focused ultrasonic beam.
Regarding Claims 3 and 15, Garlepp broadly teaches wherein the first/second central electrode is a circular ring or a circular disk [0068; 0070; 0072; 0086; 0088; 0091-95]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put the rings in concentric pattern and to control them independently in order to adjust the intensity, focal length and phase of the desired output focused ultrasonic beam.
Regarding Claims 4 and 16, Garlepp broadly teaches wherein the concentric ring electrodes are sectored into a pie shape [0068; 0070; 0072; 0086; 0088; 0091-95]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put the rings in concentric pattern and to control them independently in order to adjust the intensity, focal length and phase of the desired output focused ultrasonic beam.
Regarding Claim 5, Garlepp also teaches wherein the piezoelectric substrate or film comprises lead zirconate titanate… combinations thereof [0063].
Regarding Claim 6, Garlepp also teaches wherein the piezoelectric substrate or film has an ultrasonic fundamental thickness-mode resonant frequency [0050; 0065].
Regarding Claim 7, Garlepp also teaches wherein the piezoelectric substrate or film has a fundamental thickness-made resonant frequency … [0050; 0063-5; 0087; 0103; 0121].
Regarding Claims 8 and 17, Garlepp also teaches wherein the focused ultrasonic transducer uses a bit resolution for controlling precision with the number of control bits being equal to the total number of electrodes on the first/second face [0062; 0121]. 
Regarding Claim 9, Garlepp broadly teaches wherein the first plurality of' concentric ring electrodes includes from 3 to 128 concentric ring electrodes [0050; 0055-58; 0063-66; 0068- 0072; 0086; 0088; 0091-95; 0103; 0121]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put a desired number of rings in concentric pattern and to control them independently in order to adjust the intensity, focal length and phase of the desired output focused ultrasonic beam.
Regarding Claim 10, Garlepp broadly teaches wherein the concentric ring electrodes have approximately an equal width [0068; 0070; 0072; 0086; 0088; 0091-95]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put equal spacing between rings in concentric pattern and to control them independently in order to adjust the intensity, focal length and phase of the desired output focused ultrasonic beam.
Regarding Claim 11, Garlepp broadly teaches wherein the concentric ring electrodes have different widths optimized for precision on focal length control [0068; 0070; 0072; 0086; 0088; 0091-95]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put variable spacing between rings in concentric pattern and to control them independently in order to adjust the intensity, focal length and phase of the desired output focused ultrasonic beam.
Regarding Claim 12, Garlepp broadly teaches wherein further comprising air cavities which block acoustic waves in a region and-or a conjugate region where the concentric ring electrodes are disturbed for electrical wiring-outs [0050; 0055-58; 0063-66; 0068- 0072; 0086; 0088; 0091-95; 0103; 0121]. Rybyanets teaches this limitation in [0009; 0042-3; 0049; 0052-5; 0057; 0061; 0065; 0068-70]. It would have been obvious to modify the transducer of Garlepp to put a desired number of rings with air cavities in concentric pattern and to control them independently in order to adjust the intensity, focal length and phase of the desired output focused ultrasonic beam.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645